Citation Nr: 0820465	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1998, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1978 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, in which the RO proposed to 
discontinue the veteran's TDIU effective June 9, 1998.  The 
veteran disagreed with this decision in June 2004, 
essentially seeking reinstatement of his TDIU.  

In a December 2004 rating decision, the RO discontinued the 
veteran's TDIU effective June 9, 1998, and reinstated it 
effective October 10, 1998.  The veteran subsequently 
perfected a timely appeal in January 2005 and requested a 
Travel Board hearing, which was held at the RO before the 
undersigned in February 2008.  

The Board notes that, in a November 2006 rating decision, the 
RO assigned an earlier effective date of August 25, 1998, to 
the veteran's TDIU.  This decision was issued to the veteran 
and his service representative in January 2007.

The Board also notes that the veteran has multiple pending 
claims which are not yet ripe for appellate review.  A review 
of the veteran's claims file shows that he has filed claims 
of service connection for obesity as secondary to service-
connected dorsolumbar strain with degenerative disc disease 
and arthritis or service-connected degenerative disc 
disease/degenerative joint disease of the cervical spine; 
service connection for a right shoulder disability; service 
connection for a left shoulder disability; service connection 
for Meniere's disease; entitlement to a disability rating 
greater than 10 percent for depression; entitlement to a 
disability rating greater than 30 percent for degenerative 
disc disease/degenerative joint disease of the cervical 
spine; entitlement to an increased disability rating for 
dorsolumbar strain with degenerative disc disease and 
arthritis, evaluated as 20 percent disabling prior to 
January 5, 1996, and as 40 percent thereafter; entitlement to 
a disability rating greater than 10 percent for muscle 
tension headaches associated with degenerative disc 
disease/degenerative joint disease of the cervical spine; and 
an application to reopen a previously denied claim of service 
connection for sleep apnea as secondary to obesity.  To date, 
none of these claims have been adjudicated by the RO.  
Accordingly, all of these claims are referred to the RO for 
adjudication.

The Board also observes that, in January 2007, the veteran 
submitted a letter to the RO in which he withdrew his claim 
of service connection for inner ear disease.  See 38 C.F.R. 
§ 20.204 (2007).  In testimony at the veteran's February 2008 
Travel Board hearing, however, the veteran contended that his 
inner ear disease was related to active service.  The Board 
construes the veteran's February 2008 Travel Board hearing 
testimony as an application to reopen a previously denied 
claim of service connection for inner ear disease.  
Accordingly, the veteran's application to reopen a previously 
denied claim of service connection for inner ear disease also 
is referred to the RO for adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was unable to secure and maintain 
substantially gainful employment as of August 24, 1998; prior 
to that date, he was employed full-time at a VA medical 
facility.



CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 
1998, for TDIU have not been met.  38 U.S.C.A. §§ 5101(a), 
5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 
3.105(a), 3.151(a), 3.400, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claim on appeal is a "downstream" element of the RO's 
proposed discontinuance of the veteran's TDIU in the 
currently appealed rating decision issued in May 2004.  As 
noted above, the RO subsequently reinstated the veteran's 
TDIU and assigned an effective date of August 24, 1998, for 
the (reinstated) TDIU.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In the cover letter to the currently 
appealed rating decision issued in May 2004, VA notified the 
veteran that, because VA had received information showing 
that he had been employed since June 9, 1998, it proposed to 
discontinue his TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  After consideration of the contents of this letter, 
and because the veteran's TDIU subsequently was reinstated in 
a December 2004 rating decision, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As will be explained below in greater detail, the evidence 
does not support granting an effective date earlier than 
August 24, 1998, for the veteran's TDIU.  Thus, any failure 
to notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).    

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Although complete content-complying 
VCAA notice was not provided prior to the initial RO decision 
denying the benefits sought on appeal, the veteran's earlier 
effective date claim was readjudicated in Supplemental 
Statements of the Case (SSOC's) issued in November 2006 and 
in April 2007 after all VCAA notice had been provided.  The 
November 2006 SSOC also contained all applicable VCAA notice.  
Thus, there has been no prejudice to the appellant and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the veteran's 
earlier effective date claim is being denied herein, such 
matters are moot.  In any event, however, the March 2006 
letter included applicable notice of the Dingess 
requirements.  In Dingess, the Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Further, the veteran has 
been represented throughout his appeal by a service 
organization and demonstrated actual knowledge of the VCAA's 
notice and assistance requirements by submitting voluminous 
evidence and providing detailed argument in support of his 
claim.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant (or reinstatement) of 
TDIU at issue.  Consequently, Vazquez-Flores is inapplicable.  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that he is entitled to an effective date 
earlier than August 24, 1998, for a grant of TDIU.

A veteran may be awarded a TDIU rating upon a showing that he 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a). 

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  In a claim for TDIU, the Board may not reject 
the claim without producing evidence, as distinguished from 
mere conjecture, that the veteran's service-connected 
disability or disabilities do not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The veteran's original TDIU claim was filed on a VA Form 21-
8940 "Veterans Application For Increased Compensation Based 
On Unemployability" dated on June 8, 1998, and date-stamped 
as received by the RO on the same date.  The veteran 
contended that his service-connected disabilities precluded 
him from securing and maintaining a substantially gainful 
occupation.  He contended that his disabilities had affected 
his full-time employment in June 1997,when he became too 
disabled to work, and that he had last worked full-time on 
June 8, 1998.  The veteran's employer was the VA Medical 
Center in Seattle, Washington (VAMC Seattle).  

In a rating decision dated on August 8, 1998, and issued to 
the veteran and his service representative on August 18, 
1998, the RO assigned an effective date of June 9, 1998, for 
TDIU.  In the narrative for this rating decision, the RO 
found that the veteran had terminated his employment at VAMC 
Seattle on June 9, 1998, due to his service-connected 
disabilities.

As noted in the Introduction, in the currently appealed 
rating decision issued in May 2004, the RO proposed to 
discontinue the veteran's TDIU effective June 9, 1998.  In 
the narrative for this rating decision, the RO found that a 
review of the veteran's employment records from VAMC Seattle 
showed that he had maintained full-time employment after 
June 9, 1998, at least until May 5, 1999.  As also noted in 
the Introduction, the RO subsequently reinstated the 
veteran's TDIU and assigned an effective date of August 24, 
1998.

In a "Supervisor's Statement" signed by the veteran's 
supervisor, dated on July 20, 1998, and attached to the 
veteran's January 2005 substantive appeal, the veteran's 
supervisor stated that the veteran was not unable to perform 
and was not less than fully successful with regard to any 
critical element of his current position.  "It has not been 
my observation that the employee has not performed his job 
successfully.  It is the employee[']s contention that he can 
not [sic] perform his job."  The veteran's supervisor also 
indicated that the veteran's attendance at work had not 
stopped for apparent medical reasons although his attendance 
was unacceptable for continuing in his current position.  
Since January 1, 1997, the veteran had used 165.5 hours of 
annual leave and 275 hours of sick leave.  The veteran's 
supervisor concluded that the veteran's conduct had been 
unsatisfactory.

In a letter dated on August 20, 1998, and included in the 
veteran's Social Security Administration (SSA) records, G.S., 
M.D. (Dr. G.S.), stated that, based on his clinical 
evaluation of the veteran and the veteran's "stated concern 
regarding his ability to perform his job," he recommended 
that the veteran be medically retired.

A review of the veteran's employment records from VAMC 
Seattle included in the claims file shows that he submitted a 
letter of resignation "due to medical reasons" on March 30, 
1999.  

In a letter to VAMC Seattle from the United States Office of 
Personnel Management (OPM), dated on April 28, 1999, and 
date-stamped as received at the RO on May 5, 1999, OPM 
notified VAMC Seattle that the veteran's application for 
disability retirement had been approved.  

A "Notification of Personnel Action" dated on May 5, 1999, 
and included in the veteran's claims file shows that, on that 
date, the veteran was retired on disability.

A review of the veteran's SSA records shows that he was 
awarded SSA disability benefits in September 2000 for a back 
disability and for affective or mood disorders.

In statements on his June 2004 notice of disagreement, the 
veteran contended that he had been on leave without pay from 
June 1998 to May 1999 until his request for disability 
retirement had been processed by OPM.  The veteran stated 
that, once his disability retirement had been approved, he 
had retired officially on May 5, 1999.

On a VA Form 21-4192 "Request For Employment Information In 
Connection With Claim For Disability Benefits" completed by 
an employee at VAMC Seattle and dated on December 1, 2004, it 
was noted that the veteran's last day of work at VAMC Seattle 
was August 24, 1998.  His ending date of employment was 
May 5, 1999.  It also was noted that the veteran had been 
allowed to use leave while applying for medical retirement.  
The reason for termination of the veteran's employment was 
"approved OPM disability retirement."

In a January 2007 statement, the veteran contended that he 
was entitled to TDIU effective June 9, 1998.  He contended 
that, beginning on June 9, 1998, he had been unable to work 
full-time because he had taken sick leave for various 
doctor's appointments.  

The Board finds that the preponderance of the evidence is 
against an effective date earlier than August 24, 1998, for a 
grant of TDIU.  As the RO noted in November 2006, the 
veteran's VA employment records show that his last date of 
work was August 24, 1998; prior to that date, the veteran 
maintained substantially gainful employment as a VA employee 
although he took sick leave for various doctor's 
appointments.  The veteran's own supervisor determined in 
July 1998 that she had not observed that the veteran had not 
performed his job successfully; instead, she noted that it 
was the veteran's contention that he could not perform his 
job successfully.  In other words, the veteran's supervisor 
concluded that he was performing his job successfully.  The 
veteran's supervisor also noted in July 1998 that the 
veteran's attendance at work had not stopped for any apparent 
medical reasons, although he had taken a lot of annual and 
sick leave since January 1, 1997.  The veteran's employer, a 
VA medical facility, confirmed in December 2004 that the 
veteran's last day of work was August 24, 1998, although his 
ending date of employment was May 5, 1999.  The employer 
noted that the veteran had been allowed to use leave while 
applying for medical retirement and that his employment was 
terminated when OPM approved his request for disability 
retirement.  Absent medical or other evidence showing that 
the veteran was unable to secure or follow any form of 
substantially gainful occupation solely as a result of his 
service-connected disabilities prior to August 24, 1998, the 
claim of entitlement to an earlier effective date than 
August 24, 1998, for a grant of TDIU must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than August 24, 
1998, for a TDIU is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


